 

EXHIBIT 10.7

NON-REVOLVING LINE OF CREDIT NOTE

U.S. $30,000,000.December 27, 2016

FOR VALUE RECEIVED, WEST LAKE WATER PROJECT LLC, a Vermont limited liability
company with a principal place of business at 89 Grand Summit Way, West Dover,
Vermont 05356 (the “Borrower”), hereby promises to pay to Carinthia Group 1,
L.P., a Vermont limited partnership with a principal place of business at 89
Grand Summit Way, West Dover, Vermont 05356 and Carinthia Group 2, L.P., a
limited partnership organized under the laws of the State of Vermont (“Carinthia
2”) with a principal place of business at 89 Grand Summit Way, West Dover,
Vermont 05356 (Carinthia 1 and Carinthia 2 each referred to individually as a
“Lender” and collectively as “Lender”), in accordance with each Lender’s
proportionate interest set forth on Schedule 1 attached hereto, or order, the
principal sum of $30,000,000 or such lesser amount as shall have been advanced
and remain outstanding under the terms of the Agreement defined below (the
“Principal Sum”), together with accrued interest thereon, in the manner and upon
the terms and conditions set forth below. The actual amount due and owing from
time to time under this Non-Revolving Credit Note (“Note”) shall be evidenced by
Lender's records of receipts and disbursements, which shall be prima facie
evidence of such amount, absent manifest error.

1.



Incorporation of the Loan Agreement. Each Lender and the Borrower are parties to
that certain Loan Agreement (the “Agreement”) dated as of December 27, 2016. The
terms and conditions of the Agreement are hereby incorporated in this Note by
reference and the Lender and the Borrower are entitled to all rights and
benefits of the Agreement. Capitalized terms used but not defined herein shall
have the meanings given to such terms in the Agreement.

2.



Payment of Principal and Interest.

(a) This Note shall automatically mature and be due and payable in full,

together with any interest accrued but unpaid thereon, on the fifth anniversary
date of the first Advance (“First Advance Date”) under this Note (the “Maturity
Date”) provided, however, the Borrower may upon written consent of the Lender,
such consent not to be unreasonably withheld, extend the Maturity Date for a
period of up to an additional two (2) years (the “Extension Option”). If the
Borrower exercises the Extension Option, then the term “Maturity Date” shall
include the Extension Option. It is the Borrower's intention to repay the
Principal Sum, together with any interest accrued but unpaid thereto, on the
Maturity Date, with the proceeds of long-term financing or from other available
sources.•

(b) Interest shall accrue on the unpaid Principal Sum on a simple interest basis
at a fixed rate of 1.0% per annum commencing on the First Advance Date until the
Maturity Date. In the event Borrower exercises the Extension Option, interest
shall accrue on the unpaid Principal Sum on a simple interest basis as follows:
(i) at a fixed rate of 7.0% per annum commencing on the fifth (5th) anniversary
of the First Advance Date; and (ii) a fixed rate of 10.0% per annum commencing
on the sixth (6th) anniversary of the First Advance



1

 

--------------------------------------------------------------------------------

 

Date until the Maturity Date. Such interest will not be compounded or
capitalized. Interest payments shall be paid to the Lender in arrears by the
Borrower by way of annual payments on December 1 of each year during which any
portion of the Principal Sum is outstanding. Interest shall be computed on the
basis of the actual number of days elapsed and a year of 365 days commencing on
the First Advance Date.

(c) All sums payable hereunder shall be payable in lawful money of the United
States and shall be applied first to accrued and unpaid interest and then in
payment of the Principal Sum.

(d) Without in any. way limiting Lender's rights and remedies hereunder and
under the Note, after the occurrence of an Event of Default, and until such time
such Event of Default shall have been cured or waived, Advances and other
obligations hereunder shall bear interest at the rate of 5% per annum (the
“Default Interest Rate”) or such lesser rate permitted by applicable law, if the
Default Interest Rate would violate applicable law. This clause (d) shall not be
given effect to the extent that the application of the Default Interest Rate
would in any way alter or amend the calculations of the Business Plan included
in the Private Placement Memorandum.

3. Place of Payment. The Principal Sum together with and all accrued and unpaid
interest thereon shall be payable at the Lender's principal executive offices at
89 Grand Summit Way, PO Box 2805, West Dover, VT 05356, or at such other place
as the Lender, from time to time, may designate in writing.

4.



Prepayment. The Borrower shall be prohibited from prepaying the Principal Sum,
in whole or in part, if such prepayment would jeopardize any of the Lender’s
limited partners’ capacity to be admitted to the United States of America as
unconditional lawful permanent residents with their spouses and unmarried, minor
children pursuant to 8 U.S.C.§ 1153 (b)(5)(A) - (D), IN A § 203 (b)(5)(A) - (D);
the Departments of Commerce, Justice and State, the Judiciary, and Related
Agencies Appropriations Act of 1993, Pub. L. No. 102-395, section 610, as
amended; or 8 U.S.C. § 1186b, INA § 216A, as any of the foregoing may be
amended. Subject to the foregoing, any portion of the Principal Sum that is
prepaid shall be accompanied by any and all interest accrued but unpaid thereon.

5.



Presentment. The Borrower hereby waives diligence, demand, presentment for
payment, protest and notice of protest, notice of acceleration, and all other
notices or demands of any kind.

6.



Rights and Remedies. The rights and remedies granted or available to the Lender
with respect to the obligations of the Borrower evidenced by this Note are set
forth in the Agreement, and the Lender may exercise the respective rights,
options, and remedies provided for in the Agreement, or otherwise available at
law or in equity, all in accordance with their respective terms. All rights and
remedies granted or available to the Lender by this Note and the Agreement shall
be deemed concurrent and cumulative, and not exclusive of any rights or remedies
available at law or in equity. Notwithstanding the foregoing, no such rights and
remedies may be exercised if the exercise of such rights or remedies would
jeopardize any of the Lender’s limited partners' capacity to be admitted to the
United States of America as unconditional lawful permanent residents with their
spouses and unmarried,



2

 

--------------------------------------------------------------------------------

 

minor children pursuant to 8 U.S.C.§ 1153 (b)(5)(A) - (D), IN A § 203
(b)(5)(A)-(D); the Departments of Commerce, Justice and State, the Judiciary,
and Related Agencies Appropriations Act of 1993, Pub. L. No. 102-395, section
610, as amended; or 8 U.S.C. § 1186b, IN A § 216A, as any of the foregoing may
be amended.

7.



Costs and Expenses. In addition to all other sums payable under this Note, the
Borrower also agrees to pay to the Lender, on demand, all reasonable costs and
expenses (including attorneys' fees and legal expenses) incurred by the Lender
in the enforcement of the Borrower's obligations under this Note.

8.



Severability. If any provision of this Note is held to be invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note shall remain in full force and effect and shall be construed liberally in
favor of the Lender in order to effectuate the purposes and intent of this Note.

9.



Governing Law. This instrument shall be governed by and construed in accordance
with the laws of the State of Vermont, excluding its conflicts of laws rules.
BORROWER HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF VERMONT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE OF THE AGREEMENT AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL
HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE PREPAID.

10.



Successors and Assigns. The provisions of this Note shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective heirs,
executors or administrators and assigns. The Borrower may not assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of the Lender. The Lender may not assign any of its rights and
obligations hereunder and interests without the prior written consent of the
Borrower and subject to Section 11 below.

11.



Transfers. The Borrower shall maintain at its offices a register (the
“Register”) for the recordation of the names and addresses of the Lender and
each holder of this Note. Without limitation of any other provision of Section
10 above or this Section 11, no transfer shall be effective until recorded in
the Register. The entries in the Register shall be conclusive absent manifest
error and the Borrower may treat each person whose name is recorded in the
Register as a holder of this Note notwithstanding any notice to the contrary.
The foregoing provisions are intended to comply with the registration
requirements in the U.S. Treasury Regulation Section 5f. 103-1 so that this Note
is considered to be in “registered form” pursuant to such regulation.

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
above written.

West Lake Water Project LLC, a Vermont limited liability company

﻿

﻿

By: /s/ Richard Deutsch

Name:  Richard Deutsch

Title:  Manager

﻿

﻿

   Address:

   89 Grand Summit Way

   West Dover, Vermont 05356    

   Telephone: 802-464-6608

   Facsimile:        _______________________________________________________

4

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Lender

Proportionate Interest

Carinthia Group 1, L.P.

94.1%

Carinthia Group 2, L.P.

5.9%

﻿

﻿

42899524v.2



5

 

--------------------------------------------------------------------------------